DETAILED ACTION
Allowable Subject Matter
Claims 2-21 are allowed. The following is an examiner’s statement of reasons for allowance: Claims 2, 20, and 21 all recite the unique features of determining, based on user demographic information, a set of calculated DSP parameters for a given sound personalization algorithm, receiving, at the server, a request for personalized auto playback at a second audio output device, the request generated in response to a second instance of the audio personalization application running on the second audio output device, receiving a user input comprising the user’s unique identifier, wherein the second audio output device is different from the first audio output device; outputting the calculated DSP parameters to the second instance of the audio personalization application running on the second audio output device, wherein the calculated DSP parameters are outputted by the server in response to receiving the request and the user’s unique identifier from the second audio output device.
The closest relevant prior art is Eaton et al., U.S. Patent No. 9,344,817 (Eaton). Eaton does not disclose or suggest a “request for personalized audio playback generated in response to a second instance of the audio personalization application running on the second audio output device receiving a user input comprising the user’s unique identifier”. Eaton only discloses that “the act of interacting includes entering an identification of the patient” (col. 8:19-20). One of ordinary skill in the art would not have understood the disclosure of Eaton to teach a request for personalized audio playback at a second audio device; nor would they understand it to teach a user audio personalization application running on the second audio device, of the user’s unique identifier.
The claims are also distinguished from the parent of the present application, now U.S. Patent No. 10,687,155 (the ‘155 Patent). The claims of the ‘155 Patent are similar except that the DSP parameters are calculated from user hearing data from a hearing test, rather than demographic information as in the case of the present claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Robinson whose telephone number is (571) 270-3956. The examiner can normally be reached on Monday through Friday from 9 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fan Tsang, can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/RYAN ROBINSON/Primary Examiner, Art Unit 2653